DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1- 9, 15 to 22, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 14 of U.S. Patent No. US 11322160 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application recite the broader version of the claimed subject matter of the cited patent US 11322160 B2 with obvious wording variation.
For example, claims 5 and 14 of patent No. US 11322160 B2 anticipate all limitations as recited in claim 1 of the instant case except mentioning that the aperture is on an apparatus of the system. However, it would have been obvious that the aperture would have been on an apparatus of the system based on designer’s needs.

Patent US 11322160 B2
Instant
1. A system for audio collection, comprising: an audio collection device configured to capture sound at a location of the audio collection device, wherein the audio collection device comprising at least: a wireless receiver configured to receive a power on or power off signal for powering on or powering off the audio collection device, a microphone configured to capture the sound, a wireless transmitter configured to transmit the captured sound; an audio distribution device configured to distribute the captured sound from the audio collection device, wherein the audio distribution device comprising at least: a wireless receiver configured to receive the captured sound from the audio collection device, a power on or power off controller configured to power on or power off the audio distribution device and generate the power on or power off signal for powering on or powering off the audio collection device, in response to a same remote control being activated for turning on or turning off the audio distribution device; and wherein the audio collection device further comprising a sound reflective cone, surrounded by a wind shielding material.
2. The system of claim 1, wherein the audio collection device further comprising a photovoltaic cell for charging a battery configured to power the audio collection device.
3. The system of claim 1, wherein the audio collection device further comprising a battery configured to power the audio collection device, at least a voltage monitor configured to monitor a voltage of the battery and a voltage of a photovoltaic cell for charging the battery.
4. A system for audio collection, comprising: an audio collection device configured to capture sound at a location of the audio collection device, wherein the audio collection device comprising at least: a wireless receiver configured to receive a power on or power off signal for powering on or powering off the audio collection device, a microphone configured to capture the sound, a wireless transmitter configured to transmit the captured sound; an audio distribution device configured to distribute the captured sound from the audio collection device, wherein the audio distribution device comprising at least: a wireless receiver configured to receive the captured sound from the audio collection device, a power on or power off controller configured to power on or power off the audio distribution device and generate the power on or power off signal for powering on or powering off the audio collection device, in response to a same remote control being activated for turning on or turning off the audio distribution device; and wherein the audio collection device is adapted to reduce wind noise during a movement, further comprising: a sound reflective inverted cone having a shape of a mid-section of an hourglass, surrounded by a wind shielding material.
5. A system for audio collection, comprising: an audio collection device configured to capture sound at a location of the audio collection device, wherein the audio collection device comprising at least: a wireless receiver configured to receive a power on or power off signal for powering on or powering off the audio collection device, a microphone configured to capture the sound, a wireless transmitter configured to transmit the captured sound; an audio distribution device configured to distribute the captured sound from the audio collection device, wherein the audio distribution device comprising at least: a wireless receiver configured to receive the captured sound from the audio collection device, a power on or power off controller configured to power on or power off the audio distribution device and generate the power on or power off signal for powering on or powering off the audio collection device, in response to a same remote control being activated for turning on or turning off the audio distribution device; and wherein the audio collection device further comprising an aperture collection or retrieval pin, and wherein the pin comprising a shaft with a wider diameter flat head at a top capable of fitting into an aperture when open and being held firmly when the aperture is closed.
6. A system for audio collection, comprising: a plurality of audio collection devices configured to capture a respective sound at a respective location of the plurality of audio collection devices, wherein at least one of the plurality of audio collection devices comprises at least: a wireless receiver configured to receive a power on or power off signal for powering on or powering off the at least one of the plurality of audio collection devices, a microphone configured to capture the respective sound, a wireless transmitter configured to transmit the captured respective sound; a plurality of audio distribution devices configured to distribute the captured respective sound, wherein at least one of the plurality of audio distribution devices comprising: a wireless receiver configured to receive the captured respective sound from the at least one of the plurality of audio collection devices, a power on or power off controller configured to power on or power off the at least one of the plurality of audio distribution devices and generate the power on or power off signal for powering on or powering off the least one of the plurality of audio collection devices, in response to a same remote control being activated for turning on or turning off the least one of the plurality of audio distribution devices; and at least one remote server configured to receive, process and store the respective captured sound from the plurality of audio collection devices, and wherein the at least one remote server is configured to process the respective captured sound from the plurality of audio collection devices by removing one or more selected types of sound.
7. The system of claim 6 wherein the selected types of sound comprises one or more of: 1) ambient noise, 2) wind noise, and 3) one or more of audio frequencies.
8. The system of claim 6, wherein the at least one of the plurality of audio collection devices further comprises a photovoltaic cell for charging a battery configured to power at least one of the plurality of audio collection devices.
9. The system of claim 8, wherein the at least one of the plurality of audio collection devices further comprising a battery, and a voltage monitor configured to monitor a voltage of the battery.
10. The system of claim 6 wherein the at least one remote server is configured to provide access to the respective captured sound from the plurality of audio collection devices together with other associated non-audio content.
11. The system of claim 10 wherein the access is provided to one or more of the plurality of the audio distribution devices.
12. A system for audio collection, comprising: a plurality of audio collection devices configured to capture a respective sound at a respective location of the plurality of audio collection devices, wherein at least one of the plurality of audio collection devices comprises at least: a wireless receiver configured to receive a power on or power off signal for powering on or powering off the at least one of the plurality of audio collection devices, a microphone configured to capture the respective sound, a wireless transmitter configured to transmit the captured respective sound; a plurality of audio distribution devices configured to distribute the captured respective sound, wherein at least one of the plurality of audio distribution devices comprising: a wireless receiver configured to receive the captured respective sound from the at least one of the plurality of audio collection devices, a power on or power off controller configured to power on or power off the at least one of the plurality of audio distribution devices and generate the power on or power off signal for powering on or powering off the least one of the plurality of audio collection devices, in response to a same remote control being activated for turning on or turning off the least one of the plurality of audio distribution devices; and wherein the at least one of the plurality of audio collection devices further comprises a sound reflective cone, surrounded by a wind shielding material.
13. A system for audio collection, comprising: a plurality of audio collection devices configured to capture a respective sound at a respective location of the plurality of audio collection devices, wherein at least one of the plurality of audio collection devices comprises at least: a wireless receiver configured to receive a power on or power off signal for powering on or powering off the at least one of the plurality of audio collection devices, a microphone configured to capture the respective sound, a wireless transmitter configured to transmit the captured respective sound; a plurality of audio distribution devices configured to distribute the captured respective sound, wherein at least one of the plurality of audio distribution devices comprising: a wireless receiver configured to receive the captured respective sound from the at least one of the plurality of audio collection devices, a power on or power off controller configured to power on or power off the at least one of the plurality of audio distribution devices and generate the power on or power off signal for powering on or powering off the least one of the plurality of audio collection devices, in response to a same remote control being activated for turning on or turning off the least one of the plurality of audio distribution devices; and wherein the at least one of the plurality of audio collection devices is adapted to reduce wind noise during a movement, further comprising: a sound reflective inverted cone having a shape of a mid-section of an hourglass, surrounded by a wind shielding material.
14. A system for audio collection, comprising: a plurality of audio collection devices configured to capture a respective sound at a respective location of the plurality of audio collection devices, wherein at least one of the plurality of audio collection devices comprises at least: a wireless receiver configured to receive a power on or power off signal for powering on or powering off the at least one of the plurality of audio collection devices, a microphone configured to capture the respective sound, a wireless transmitter configured to transmit the captured respective sound; a plurality of audio distribution devices configured to distribute the captured respective sound, wherein at least one of the plurality of audio distribution devices comprising: a wireless receiver configured to receive the captured respective sound from the at least one of the plurality of audio collection devices, a power on or power off controller configured to power on or power off the at least one of the plurality of audio distribution devices and generate the power on or power off signal for powering on or powering off the least one of the plurality of audio collection devices, in response to a same remote control being activated for turning on or turning off the least one of the plurality of audio distribution devices; and wherein the at least one of the plurality of audio collection devices further comprising an aperture collection or retrieval pin, and wherein the pin comprising a shaft with a wider diameter flat head at a top capable of fitting into an aperture when open and being held firmly when the aperture is closed.

1. A system comprising: an apparatus; an  audio device, comprising: a microphone configured to capture sound; a wireless transmitter configured to transmit the captured sound; an aperture collection and retrieval pin on the audio device: and wherein the audio device is adapted to be retrieved or released by the an apparatus having a collection aperture by closing the collection aperture to capture the aperture collection and retrieval pin on the audio device, and by opening the collection aperture to release the aperture collection and retrieval pin on the audio devic

2. The audio device of claim 1, wherein the apparatus is an unmanned aircraft. 
 
3. The audio device of claim 1, wherein the apparatus is a drone.  

4. The audio device of claim 3 further comprising a funnel or cone shaped component configured to direct sound waves from below the drone inward toward the microphone.  

5. The audio device of claim 1 wherein the captured sound is analyzed.  

6. The audio device of claim 5 wherein the analysis is done by a remote device.  

7. The audio device of claim 5 wherein the analysis is done to identify a mechanical failure. 
 
8. The audio device of claim 5 wherein the analysis is done to identify and remove a specific sound. 
 
9. The audio device of claim 1, wherein the aperture collection and retrieval pin is attached to a shaft connected to a housing of the audio device.  

10. (Cancelled)  
11. (Cancelled)  
12. (Cancelled)  
13. (Cancelled)  
14. (Cancelled)  

15. A system comprising: a device comprising an aperture collection and retrieval pin; an apparatus comprising: an aperture; an aperture drive gear; a drive motor; and wherein the drive motor is configured to drive the aperture drive gear to 

16. The system of claim 15 wherein the apparatus is a drone.
  
17. The system of claim 15 wherein the device is an audio collection device comprising a microphone configured to capture sound and a wireless transmitter configured to transmit the captured sound.
  
18. The system of claim 17 wherein the captured sound is analyzed.  

19. The system of claim 15  wherein the device is an enclosure. 
 
20. The system of claim 17 wherein the analysis is done to identify and remove a specific sound.  

21. The system of claim 15 wherein the device is a drone.  

22. The system of claim 21 wherein the apparatus is an enclosure.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-16, 19 and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Prager (US 20190193856 A1) .
Regarding claim 15, Prager (US 20190193856 A1) discloses a system comprising: 
a payload (a payload can be a device) comprising an aperture collection and retrieval pin (Prager, ¶ [0144]); 
an apparatus (UAV 500) comprising : 
an aperture (Prager, ¶ [0144]). 
an aperture drive gear (Prager, Fig. 5A-5F), item payload coupling apparatus 512  can be considered a drive gear); 
a drive motor (Prager, ¶ [0146]); and wherein
the drive motor is configured to drive the aperture drive gear to close the aperture of the apparatus to retrieve the device by capturing the aperture collection and retrieval pin of the device, and to open the aperture of the apparatus to release the device by releasing the aperture collection and retrieval pin of the device (Prager, Fig. 5A-5F, ¶ [0144-0146]).
Regarding claims 16, 21, the combination of Prager and Jung
discloses all limitations of claim 1.
 Prager teaches that the apparatus is a UAV or a drone (Prager, ¶ [0046]).
Regarding claim 19,  the payload of system of Prager can be an enclosed device.
 Regarding claim 22, the apparatus 500 as shown in Prager, Fig. 5A is an enclosure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 9 and  17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prager (US 20190193856 A1), and further in view of Jung (US 20190335287 A1).
Regarding claim 1, Prager (US 20190193856 A1) discloses an system comprising, an apparatus (Prager, Fig. 5A to 5F, item UAV 500 ); payload (Prager, Fig. 5A-5F, item 508) which an aperture collection and retrieval pin is on (Prager, ¶ [0144]),  and wherein the payload is adapted to be retrieved or released by the apparatus having a collection aperture by closing the collection aperture to capture the aperture collection and retrieval pin on the payload, and by opening the collection aperture to release the aperture collection and retrieval pin on the payload (Prager, ¶ [0144]).
Prager fails to disclose that the payload is an audio device which comprises: a microphone configured to capture sound; 
a wireless transmitter configured to transmit the captured sound. However, Prager did not limit the system to be used with payload only and therefor the system of Prager could have been used with other things such as any well known audio devices base on designer’s needs.
In an analogous field of endeavor, Jung (US 20190335287 A1) discloses an audio device comprising: a microphone configured to capture sound; transmit the captured sound (Jung, ¶ [0061] ). Although Jung does not mention the transmitting is carried out by a wireless transmitter, Official Notice is taken that a wireless transmitter is well known for being used to effectively transmit signals.
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing the claimed invention to combine Jung with Prager to retrieve or release an  audio device effectively.
Regarding claim 17, the system of Prager as modified by Jung meets all limitations (see rejection of claim 1).
Regarding claim 9, the combination of Prager and Jung discloses all the limitations of claim 1.
However, the combination of Prager and Jung fails to disclose the aperture collection and retrieval pin is attached to a shaft connected to a housing of the audio device. However, it would have been obvious to implement the type of the latching or locking mechanism based on designer’s preferences for handling or mating mechanism on the payload to which the payload coupling apparatus is to be coupled such as attaching a shaft to the pin which produces no unexpected results.
Regarding claims 2 and 3, the combination of Prager and Jung
discloses all limitations of claim 1.
 Prager teaches that the apparatus is a UAV or a drone (Prager, ¶ [0046]).

	
Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Prager, in view of Jung, and further in view of Khorshid (US 20170055070 A1).
Regarding claim 4, the combination of Prager and Jung discloses all
limitations of claim 3.
However, the combination the combination of Prager and Jung fails to
disclose an audio device comprising a funnel or cone shaped component configured to
direct sound waves from below the drone inward toward the microphone.
In an analogous field of endeavor, Khorshid discloses an audio device
comprising a funnel or cone shaped component configured to direct sound waves
toward the microphone (Khorshid, Fig. 1, items 1, 2, 3 and 4; ¶ [0012]).
Therefore, it would have been obvious to one with ordinary skill in the art before
the effective filing date of the claimed invention to add Khorshid to the combination of
Prager and Jung to provide sound waves amplification.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Prager, in view of Jung and further in view of Khabiya (US 20120110492 A1).
Regarding claim 5, the combination of Prager and Jung discloses all limitations
of claim 1.
However, the combination of Prager and Jung fails to disclose an audio device of
wherein the captured sound is analyzed.
In an analogous field of endeavor, Khabiya (US 20120110492 A1) discloses an
audio device of wherein the captured sound is analyzed (Khabiya, ¶ [0020]:
“ microphone and sound analysis application”).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Khabiya to the
combination of Prager and Jung to analyze the sound patterns.
Regarding claim 6, the combination of Prager, Jung and Khabiya discloses all
limitations of claim 5.
Khabiya further discloses an audio device wherein the analysis is done by a
remote device (Khabiya, ¶ [0020]: “a local or remote processor… a sound sensor
(e.g., microphone and sound analysis application) for entering orally spoken
information”).
Therefore, it would have been obvious to one with ordinary skill in the art before
the effective filing date of the claimed invention to apply the teaching of Khabiya to the
combination of Prager and Jung to analyze the sound patterns.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Prager, in view of Jung, in view of Khabiya (US 20120110492 A1) and further in view of Hehn (US 20210168496 A1).
Regarding claim 7, the combination of Prager,  Jung and Khabiya discloses all
the limitations of claim 5.
However, the combination of Prager, Jung and Khabiya fails to disclose an audio
device wherein the analysis is done to identify a mechanical failure.
In an analogous field of endeavor, Hehn (US 20210168496 A1) discloses an
audio device wherein the analysis is done to identify a mechanical failure (Hehn, ¶
[0035]: “the results of the sound analysis might help to identify or locate sounds, which indicate malfunctions or mal-operations… spectral peaks may rather relate
to a revolution speed”).
Therefore, it would have been obvious to one with ordinary skill in the art before
the effective filing date of the claimed invention to apply the teaching of Hehn to the
combination of Prager, Jung and Khabiya to identify or locate sounds, which
indicate malfunctions.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Prager,
 in view of Jung, in view of Khabiya (US 20120110492 A1) and further in view of Oh (US 20210063036 A1).
Regarding claim 8, the combination of Prager, Jung and Khabiya discloses all
limitations of claim 5.
However, the combination of Prager, Jung and Khabiya fails to disclose an audio
device wherein the analysis is done to identify and remove a specific sound.
In an analogous field of endeavor, Oh (US 20210063036 A1) discloses an audio
device wherein the analysis is done to identify and remove a specific sound (Oh, ¶
[0130]: “ the sound analysis engine may perform preprocessing to remove human
voice before inputting sound data received from the sound sensor or from an
external sensor device”).
Therefore, it would have been obvious to one with ordinary skill in the art before
the effective filing date of the claimed invention to add Oh to the combination of Prager, Jung and Khabiya to suppress background noise.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Prager,
in view of Jung and further in view of Khabiya (US 20120110492 A1).
Regarding claim 18, the combination of Prager and Jung discloses all the
limitations of claim 17.
However, the combination of Prager and Jung fails to disclose system wherein
the captured sound is analyzed.
In an analogous field of endeavor, Khabiya (US 20120110492 A1) discloses an
audio device of wherein the captured sound is analyzed (Khabiya, ¶ [0020]:
“ microphone and sound analysis application”).
Therefore, it would have been obvious to one with ordinary skill in the art before
the effective filing date of the claimed invention to apply the teaching of Khabiya to the
combination of Prager and Jung to analyze the sound patterns.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Prager, in view of Jung and further in view of Oh (US 20210063036 A1).
Regarding claim 20, the combination of Prager and Jung discloses all the
limitations of claim 17.
However, the combination of Prager and Jung fails to disclose system wherein
the analysis is done to identify and remove a specific sound.
In an analogous field of endeavor, Oh (US 20210063036 A1) discloses an audio
device wherein the analysis is done to identify and remove a specific sound (Oh, ¶
[0130]: “ the sound analysis engine may perform preprocessing to remove human
voice before inputting sound data received from the sound sensor or from an
external sensor device”).
Therefore, it would have been obvious to one with ordinary skill in the art before
the effective filing date of the claimed invention to add Oh to the combination of Prager
and Jung to suppress background noise.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to /FRIEDRICH FAHNERT/ whose telephone number is (571)270-7797. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRIEDRICH FAHNERT/
Examiner
Art Unit 2654



/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654